DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/18/2022 that has been entered, wherein claims 1-9 and 17-27 are pending and claims 10-16 are canceled.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 17-27 in the reply filed on 1/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 8/5/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. US 10,734,330. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of U.S. Patent No. US 10,734,330 recites a semiconductor device comprising: 
a substrate having an active region that includes opposite first and second edges; 
a first metallization layer disposed above the substrate, and including a first sublayer and a second sublayer, the first sublayer comprises: 
a pair of first metal lines that extend from an outer periphery of the active region toward the second edge of the active region, a first metal plate that interconnects the first metal lines and that is disposed at the outer periphery of the active region, a pair of second metal lines, and a second metal plate that horizontally interconnects the pair of second metal lines; and 
a second metallization layer disposed between the substrate and the first metallization layer including: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal 

However, since claim 1 of U.S. Patent No. US 10,734,330 recites additional limitations which are not recited in claim 1 of the instant application, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. US 10,734,330 and is therefore anticipated by claim 1 of U.S. Patent No. US 10,734,330.

Regarding claim 17, claim 17 of U.S. Patent No. US 10,734,330 recites a system comprising: 
an electronic component; 
a substrate having an active region in which the electronic component is disposed that includes opposite first and second edges; and 
metallization layer means comprising: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect.

However, since claim 17 of U.S. Patent No. US 10,734,330 recites additional limitations which are not recited in claim 17 of the instant application, claim 17 of the instant .

Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2, line 6 and Claim 22, line 6, ends with the phrase “active region; and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darabi et al. (US 2007/0075350 A1).
Regarding claim 1, Darabi teaches a semiconductor device(Fig. 1) comprising: 

a first metallization layer(first and second layers of 110, 112, ¶0025)  disposed above the substrate(114), and including a first sublayer(uppermost 110 and 112, ¶0025) and a second sublayer(second highest 110 and 112, ¶0025), the first sublayer(uppermost 110 and 112, ¶0025) comprises: 
a pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region toward the second edge of the active region, 
a first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) that interconnects the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and that is disposed at the outer periphery of the active region, 
a pair of second metal lines(fingers of uppermost 112P, ¶0025), and 
a second metal plate(backbone of uppermost 112P, ¶0025) that horizontally interconnects the pair of second metal lines(fingers of uppermost 112P, ¶0025); and 
a second metallization layer(106N, 108N,¶0024, ¶0058) disposed between the substrate(114) and the first metallization layer(first and second layers of 110, 112, ¶0025)  including: 
a plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) are of equal length to each other(¶0028), and each distinct metal line of the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) serves as a horizontal interconnect(¶0037).

    PNG
    media_image1.png
    732
    1043
    media_image1.png
    Greyscale


Regarding claim 2, Darabi teaches the semiconductor device of claim 1, wherein the second sublayer(second highest 110 and 112, ¶0025) comprises: 
a pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate(backbone of second highest 110P, ¶0025, Fig. 2) that horizontally interconnects the pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2), and 


Regarding claim 3, Darabi teaches the semiconductor device of claim 1, wherein: the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) interconnects sidewalls of the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2).

Regarding claim 4, Darabi teaches the semiconductor device of claim 3, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) have substantially the same thickness(¶0028).

Regarding claim 5, Darabi teaches the semiconductor device of claim 4, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) are integral with each other(¶0028).

Regarding claim 6, Darabi teaches the semiconductor device of claim 1, wherein the second metal plate(backbone of uppermost 112P, ¶0025) is disposed at the outer periphery of the active region(please see examiner annotated Fig. 1b).



Regarding claim 8, Darabi teaches the semiconductor device of claim 2, further comprising a third metallization layer(lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) disposed above the substrate(114), and including a pair of fifth metal lines(fingers of lowermost 110N, ¶0025, Fig. 2).

Regarding claim 17, Darabi teaches a system(Fig. 1) comprising: 
an electronic component(106, 108, ¶0037); 
a substrate(114) having an active region(please see examiner annotated Fig. 1b) in which the electronic component(106, 108, ¶0037) is disposed that includes opposite first and second edges(please see examiner annotated Fig. 1b); and 
metallization layer means comprising: 
a plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) are of equal length to each other(¶0028), and each distinct metal line of the plurality of distinct metal lines(106N, 108N,¶0024, ¶0058) serves as a horizontal interconnect(¶0037).


a first metallization layer(first and second layers of 110, 112, ¶0025)  disposed above the substrate(114) comprising, and including (i) a first sublayer(uppermost 110 and 112, ¶0025) comprising: 
a pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region toward the second edge of the active region, a first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) that interconnects the metal lines and that is disposed at the outer periphery of the active region, 
a pair of second metal lines(fingers of uppermost 112P, ¶0025), and a second metal plate(backbone of uppermost 112P, ¶0025) that horizontally interconnects the pair of second metal lines(fingers of uppermost 112P, ¶0025); and
 (ii) a second sublayer(second highest 110 and 112, ¶0025) comprising: 
a pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate(backbone of second highest 110P, ¶0025, Fig. 2) that horizontally interconnects the pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2), and 
a pair of fourth metal lines(fingers of second highest 112P, ¶0025) that extend from the outer periphery of the active region into the active region and toward the first edge of the active region; and 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Ajika et al. (US 5,554,867).
Regarding claim 21, Darabi teaches an apparatus(Fig. 1) comprising: 
an electronic component(106, 108, ¶0037); 

a plurality of first metallization layers(110, 112, ¶0025) disposed above the substrate(114), and each including a first sublayer(uppermost 110 and 112, ¶0025) and a second sublayer(second highest 110 and 112, ¶0025), the first sublayer(uppermost 110 and 112, ¶0025) comprises: 
a pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region toward the second edge of the active region, 
a first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) that interconnects the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and that is disposed at the outer periphery of the active region, 
a pair of second metal lines(fingers of uppermost 112P, ¶0025), and 
a second metal plate(backbone of uppermost 112P, ¶0025) that horizontally interconnects the pair of second metal lines(fingers of uppermost 112P, ¶0025); and 
a plurality of second metallization layer(106N, 108N,¶0024, ¶0058) disposed between the substrate(114) and the first metallization layer(first and second layers of 110, 112, ¶0025)  each including: 
a metal line(106N, 108N,¶0024, ¶0058) arranged along a length of the active region, and the distinct metal lines(106N, 108N,¶0024, ¶0058) serves as a horizontal interconnect(¶0037).



Ajika teaches an apparatus(Fig. 6) comprising a plurality of distinct metal lines(2, col. 4, line 66-col. 5, line 18) that are parallel to each other and arranged along a length of the active region(please see examiner annotated Fig. 6), wherein the plurality of distinct metal lines(2, col. 4, line 66-col. 5, line 18) are of equal length to each other(please see examiner annotated Fig. 6), and each distinct metal line of the plurality of distinct metal lines(2, col. 4, line 66-col. 5, line 18) serves as a horizontal interconnect(Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, to include a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect, as taught by Ajika, in order to double the pitch of an aluminum interconnection while allowing a smaller layout in comparison with the aluminum interconnection pitch(2, col. 4, line 66-col. 5, line 18).

    PNG
    media_image2.png
    468
    763
    media_image2.png
    Greyscale

Regarding claim 22, Darabi teaches the apparatus of claim 21, wherein the second sublayers(second highest 110 and 112, ¶0025) each comprise: 
a pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2) that extend from an outer periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate(backbone of second highest 110P, ¶0025, Fig. 2) that horizontally interconnects the pair of third metal lines(fingers of second highest 110P, ¶0025, Fig. 2), and a pair of fourth metal lines(fingers of second highest 112P, ¶0025) that extend from the outer periphery of the active region into the active region and toward the first edge of the active region(please see examiner annotated Fig. 1b).

Regarding claim 23, Darabi teaches the apparatus of claim 21, wherein: 


Regarding claim 24, Darabi teaches the apparatus of claim 23, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) have substantially the same thickness(¶0028).

Regarding claim 25, Darabi teaches the apparatus of claim 24, wherein: 
the first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) are integral with each other(¶0028).

Regarding claim 26, Darabi teaches the apparatus of claim 21, wherein the second metal plate(backbone of uppermost 112P, ¶0025) is disposed at the outer periphery of the active region(¶0028).

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Kanaya et al. (US 2015/0341000 A1) as cited in the IDS of 8/5/2020.
Regarding claim 9, Darabi teaches the semiconductor device of claim 8, wherein the third metallization layer((lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) further includes a fourth metal plate(backbone of lowermost 110N, 
Darabi is silent in regards to the fourth metal plate(backbone of lowermost 110N, ¶0025, Fig. 2)  has a length different from that of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) of the first metallization layer(first and second layers of 110, 112, ¶0025).

Kanaya teaches a semiconductor device(Fig. 2) wherein the fourth metal plate(branch of 2b, ¶0028)  has a length different(please see examiner annotated Fig. 2)  from that of the first metal plate(branch of 2a, ¶0028) of the first metallization layer(¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, the fourth metal plate has a length different from that of the first metal plate of the first metallization layer, as taught by Kanaya, in order to increase manufacturing yield while reducing insertion loss(¶0033).

    PNG
    media_image3.png
    491
    496
    media_image3.png
    Greyscale


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) and Ajika et al. (US 5,554,867) as applied to claims 21 and 26 above further in view of Kanaya et al. (US 2015/0341000 A1) as cited in the IDS of 8/5/2020.
Regarding claim 27, Darabi teaches the apparatus of claim 26, further comprising a third metallization layer(lowest layers of 110, 112, ¶0025, please see examiner annotated Fig. 1B) disposed above the substrate(114), and including a pair of fifth metal lines(fingers of lowermost 110N, ¶0025, Fig. 2); 


Darabi is silent in regards to the fourth metal plate(backbone of lowermost 110N, ¶0025, Fig. 2)  has a length different from that of the first metal plate(backbone of uppermost 110P, ¶0025, Fig. 2) of the first metallization layer(first and second layers of 110, 112, ¶0025).

Kanaya teaches a semiconductor device(Fig. 2) wherein the fourth metal plate(branch of 2b, ¶0028)  has a length different(please see examiner annotated Fig. 2)  from that of the first metal plate(branch of 2a, ¶0028) of the first metallization layer(¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, the fourth metal plate has a length different from that of the first metal plate of the first metallization layer, as taught by Kanaya, in order to increase manufacturing yield while reducing insertion loss(¶0033).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darabi et al. (US 2007/0075350 A1) in view of Takada (US 2013/0062625 A1) as cited in the IDS of 8/5/2020.

Takada teaches a system(Fig. 1) wherein the electronic component(¶0027, protection diode) is a diode(¶0027) disposed in the active region(10, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, so that the electronic component is a diode disposed in the active region, as taught by Takada, in order to protect the gate electrode of a field effect transistor(¶0024).

Regarding claim 20, Darabi teaches the system of claim 19, but is silent in regards to the diode comprise an anode coupled to one metal line of the pair of first metal lines(fingers of uppermost 110P, ¶0025, Fig. 2) and a cathode coupled to one second metal line of the pair of second metal lines(fingers of uppermost 112P, ¶0025).

Takada teaches a system(Fig. 1) wherein the diode(10, ¶0025) comprise an anode(¶0027) coupled to one metal line of the pair of metal lines(7, ¶0027) and a cathode(¶0027) coupled to one second metal line of the pair of second metal lines(8, ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Darabi, so that the diode comprise an anode coupled to one metal line of the pair of first metal lines and a cathode coupled to one second metal line of the pair of second metal lines, as taught by Takada, in order to protect the gate electrode of a field effect transistor(¶0024).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892